“A world in which people know how to solve 
their problems in peace without violence; a world 
of freedom and mutual respect; a world where all 
young people can look forward to finding work that 
allows them to live a happy life.”
That, in his own words, is the world that a young man 
from my country would like to see. His name is Damian 
Vogt. He is in this Hall and represents Switzerland’s 
youth at the United Nations. This week we work here 
together to make that world a reality.
A little more than a year ago, another young person 
stood in this very place and addressed the world. She 
said:

(spoke in English)
“I speak not for myself, but for all girls and 
boys ... Those who have fought for their rights: 
their right to live in peace; their right to be treated 
with dignity; their right to equality of opportunity; 
their right to be educated.”
(spoke in French)
The entire world still remembers the words of 
Malala Yousafzai. The entire world still remembers 
her courage. What a difference in the lives that Malala 
and Damian have known. What a difference between 
going to school only at the risk of your life and going 
to school as a right — the right to a better life. And yet, 
Malala and Damian, like millions of other young people 
around the globe, want exactly the same thing: peace, 
human dignity, freedom and equality, an education, and 
an opportunity to work. The youth of today have a right 
to expect from all of us, we who represent the nations, 
that we truly will be united in our commitment to do 
everything within our power to place in their hands 
tomorrow a world where humanity is synonymous with 
security, freedom and prosperity.

It is a century now since the outbreak of the First 
World War, and 75 years since the beginning of the 
Second World War. The memory of those cataclysmic 
events imposes a duty on humankind to work towards 
greater security and freedom, to bring about the 
conditions for prosperity, and to become an Organization 
of genuinely united nations that is effective as a true 
assembly of States at the service of the people. Here 
at the heart of the United Nations, Switzerland wishes 
to do its part by making the following twin objectives 
a priority: strengthening international security and 
reforming the United Nations.

The security challenges are immense. At no time 
since the Second World War has humankind seen so 
many people displaced. More than 50 million men, 
women and children have been torn from their homes. 
The story of each and every one of them is a human 
tragedy. Caught up in this current of insecurity are 
also 75 million young people who, without work, face 
a future without prospects. We are talking about one 
young person in 10 in the world, and in certain regions 
one in two. Worse still, in ever more regions throughout 
the globe there are waves of instability assailing the rule 
of international law and, in particular the principles of 
humanitarian law, which are being ignored, violated, 
and swept away in the deluge.

This is extremely worrisome in the Middle East, 
above all in Syria and Iraq. Switzerland condemns in 
the strongest terms the brutal acts of the self-proclaimed 
Islamic State and the groups that have allied themselves 
with it. Islam can, and must, like other religions, be a 
messenger of peace, humanity and fraternity. As for the 
nations, they can and must be truly united as a constant 
reminder at all times and in all places of the supremacy 
of law over force.

Where serious violations occur, investigations must 
be carried out. Here, the independent commissions of 
inquiry play an essential role, especially that of the 
Independent International Commission of Inquiry 
on the Syrian Arab Republic, to allow for genuine 
reconciliation and lasting peace. Switzerland and 60 
other States have requested the Security Council to 
refer the situation in Syria to the International Criminal 
Court. We have also committed ourselves to an increase 
in our humanitarian aid in the region. The crisis in 
Syria must be dealt with as a whole, and we call on the 
parties to return to the negotiating table and to work 
towards a political solution.

Switzerland calls on the Iraqi Government to 
ensure accountability. It joins the United Nations High 
Commissioner for Human Rights in calling on Iraq to 
consider accession to the Rome Statute.

With regard to all forms of extremism that can 
lead to acts of terrorism, it is important also to address 
their root causes to show young people that violence 
holds out no promise for the future. The establishment 


in Geneva of the Global Community Engagement and 
Resilience Fund was an important step in this direction.

The world in 2014 has witnessed a conjunction of 
many crises — in the Middle East, in the Maghreb, in 
Africa, and also in Europe, where war returned this 
year with the crisis in Ukraine. This situation weakens 
the security of the entire continent.Violations of the 
Helsinki principles and of international law, whether 
in the form of an illegal annexation of territory, such 
as that of Crimea by Russia, or of military incursions 
in eastern Ukraine, demand a firm response from the 
international community. But such a response must also 
be balanced, leaving room for dialogue and cooperation 
so that open discussion remains possible. To simply 
isolate Russia from the rest of Europe will not solve 
any problems and will only create more, in Europe and 
beyond. Stability can be restored in Ukraine and in 
Europe if we succeed in resolving this crisis by working 
with Russia, not against it.

That stability will be all the more sustainable if the 
Organization for Security and Cooperation in Europe 
(OSCE) — of which Switzerland this year holds the 
chairmanship — is able to re-establish a firm basis for 
security cooperation between the Euro-Atlantic and 
Eurasian regions. Switzerland, in its capacity as current 
chair of the OSCE, fully supports the vital work of the 
contact group for Ukraine and Russia. We are currently 
taking steps to increase funding for the special civil 
monitoring mission, that will also require additional 
support from the participating States, and we welcome 
the excellent cooperation with the United Nations.

In today’s unstable world, Switzerland has made 
an active commitment to achieving greater security 
by focusing its efforts there where it can make the 
greatest contribution — the prevention of conflicts. 
The prevention of violence means, first and foremost 
making certain that a proper education is available to all 
and that there are opportunities for every young person. 
We welcome the Secretary-General’s Global Education 
First Initiative. Switzerland is working to promote 
education through massive open online courses and 
seeks to encourage the development of dual vocational 
training, combining school studies with on-the-job 
apprenticeships. This calls for a joint commitment on 
the part of the State and the social partners.

In addition, preventing tensions from arising 
requires knowing how to give everyone a voice. At the 
heart of Switzerland’s history lies a willingness to share 
power, to engage in direct dialogue with minorities, 
and to distribute authority between central and local 
government — an emphasis on consultation rather than 
on confrontation. In order to better prevent and manage 
tensions in the world, we must strengthen the mediation 
capacities of both the United Nations and regional 
security organizations, particularly those of the largest 
among them, the OSCE.

Switzerland has decided to augment its 
contributions to international development and 
humanitarian cooperation. In the coming year we will 
be allocating funds for this purpose amounting to the 
equivalent of 0.5 per cent of our gross national income. 
In other words, to help the neediest inhabitants of our 
planet, each person in Switzerland will be contributing 
a little over one dollar every day.

The post-2015 process provides us with the chance 
to transform the world’s challenges into opportunities. 
There must be a single agenda for universal sustainable 
development, with shared objectives. We must all act 
to ensure that they are truly achieved. If all nations 
are genuinely united, it lies within our power to 
make certain that no one in the world need face a 
future of destitute poverty. It is within our power to 
make certain that the creation of jobs and wealth, and 
thus also companies doing business contribute to the 
development of human rights and help to foster respect 
for the limited resources of this Earth.

Today there are crises that cannot wait for the 
outcome of discussions on an agenda, no matter how 
sustainable it may be. Switzerland has increased its 
humanitarian commitment to the fight against the 
horror of Ebola. Swiss-based research centres, among 
the best in the world, are working to arrange for the 
clinical testing of vaccines. Similarly, we must also do 
all we can every day to protect the world’s youth from 
the horrors of war. The place of children and young 
people is in school and with their families and not on 
the battlefield. Switzerland is intensifying its efforts to 
provide better health protection for women, especially 
young girls, and has also launched an action plan to 
combat the phenomenon of child soldiers, who are 
being deprived ofthe right to be simply children.

In order to meet these challenges we will need not 
only the common will of the United Nations but also an 
organization that functions in an effective, transparent, 
and democratic fashion. “We the peoples of the United 
Nations” are the opening words of the United Nations 
Charter. They are a reminder that the United Nations 
must first listen to and serve the people of this world. 



In concrete terms, this means that it must strengthen 
bodies that are dedicated to the prevention of conflicts. 
Switzerland applauds the initiative of the Secretary-
General to strengthen the commitment of the United 
Nations to human rights, particularly in sensitive 
regions. My country has launched an appeal for the 
allocation of additional funds for those important 
activities.

There is also a need to strengthen the United Nations 
special political missions to prevent conflicts and 
reinforce the activity of the Peacebuilding Commission. 
The United Nations must devote all its energy to its 
work in the field to serve the people. It must avoid 
getting lost in an administrative maze. Together with 
eight other countries, Switzerland has commissioned 
a group of experts to draft recommendations for the 
reform of planning and budgeting processes.

Lastly, the ability of the United Nations to be 
effective in dealing with the challenges it faces depends 
on the legitimacy it enjoys as well as its ability to be 
transparent and inclusive in the Security Council. The 
permanent members ought not to use their veto to block 
action designed to prevent or put an end to genocide, 
crimes against humanity, or war crimes. Switzerland 
welcomes the French initiative for a voluntary 
agreement by the five permanent members to restrain 
their veto power in cases of mass atrocities.

One day, many years ago, a young man travelling 
across the north of Italy was horrified by the suffering 
he witnessed on the battlefield at Solferino in the 1800s. 
The young man’s name was Henri Dunant. With the 
help of local women, he cared for the wounded soldiers. 
Later, when he returned home to Geneva, he dedicated 
himself to raising public awareness of the tragedy that 
had taken place. Through his commitment, the Red Cross 
Movement was born. Through his persistence, the first 
Geneva Convention was signed, 150 years ago in 1864. 
This document — which I am holding up here and will 
give to the President of the General Assembly — is a 
reproduction of the original, in which States committed 
themselves to providing assistance to wounded soldiers 
and ensuring respect for humanitarian principles. Thus, 
international humanitarian law was born.

Yet today, 150 years later, humanitarian law is 
too often violated or ignored. Switzerland and the 
International Committee of the Red Cross were 
given a mandate to consult States and to issue 
recommendations. We will present next year a specific 
proposal to strengthen respect for humanitarian 
law and to put in place some joint machinery and an 
institutional framework. For the past 150 years, the 
spirit of Geneva, the spirit of international law, has 
shone forth throughout the world like a beacon, a place 
of peace, a home to humanitarianism and a refuge for 
humankind. Geneva is a gift, both for Switzerland and 
for the world, and we would like to strengthen its role 
further by finding useful solutions for humankind. Like 
Malala and Damian, Henri Dunant dreamed of peace, 
freedom and prosperity for the world. His story — the 
story of the Red Cross and the Geneva Conventions — is 
a message of commitment. The action of each one of us 
can make a difference.

In a few days, Switzerland will rename one of the 
highest mountain peaks in the Alps. It will henceforth 
be known as Dunant Peak, after Henri Dunant, the 
first recipient of the Nobel Peace Prize. Here, where 
the nations come together, we have the power to 
move mountains, as long as we stand united, working 
together to make the dreams of Damian and Malala and 
all young people in the world a reality. We owe them 
a better world. We are capable of building that world 
together, if we find the will to work as nations truly 
united in dialogue and action — united nations, whose 
Governments draw their strength from the people, for 
the people; united nations who draw their inspiration 
from the youth for the youth.
